EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Hiesberger Applicant’s attorney, on March 16, 2022. 
In the Claims
3.	The claims have been amended as follows. 
	Claims 34 and 35 have been canceled. 
	In claim 31, a comma and the following recitation has been added after the phrase “claim 18:” --wherein said commodity product comprises said DNA--. 
	Claim 33 has been amended to recite, in its entirety, as follows: --The corn plant part of claim 18--. 
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance.  The claims have been amended to require the full-length nucleic acid sequences comprising the junction regions of event MON 87411.  Accordingly, the rejections for Improper Markush Grouping as well as under 35 U.S.C. 102 and 103 have been withdrawn. 
The prior art fails to teach or reasonably suggest a corn plant or plant part comprising an amplicon that is unique for event MON 87411, wherein the amplicon comprises the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662